Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it opens with the phrase "The invention relates to..." which can be implied, and it includes legal phraseology in several instances.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: control unit in claims 21 and 22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	“Control unit” is taken to resemble the logic element described in the Instant Specification, which may comprise one or both of an integrated circuit, in particular an FPGA or an ASIC, and a microprocessor (Instant Specification: Paragraph [0018]; Paragraph [0057]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein said measurement result to be translated by a said logic element” in lines 1-2. It is unclear whether this logic element refers to the logic element introduced in claim 6, or if this is an entirely new logic element. For examination purposes, this claim limitation will be interpreted as if “wherein said measurement result to be translated by said logic element” were recited. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 16, 17, 18, 19, 20, 21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Masini et al. (US 2001/0043918 A1), herein referred to as Masini, and Garshelis et al. (US 2012/0296577 A1), herein referred to as Garshelis.
Regarding claim 1, Masini teaches a system for determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber (Paragraphs [0015]-[0016]), comprising: an elastic element (150) mounted in or suitable for mounting in said culture chamber (140) (Fig. 8; Paragraph [0078]); said elastic element (150) being adapted to be coupled with said cell or tissue culture such that a force applied to or generated by said cell or tissue culture leads to a deflection of said elastic element (150) against a restoring force thereof (Paragraph [0080]); and said elastic element (150) forming or 
Masini fails to teach an embodiment wherein the elastic element (150) and the magnetic element (124) are represented together. However, the purpose of the elastic element (150) is to enclose the culture medium into a specified area of the culture vessel (Fig. 8; Paragraph [0078)]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this element in the embodiment including the magnetic element (124) to restrict the culture medium to a specific area of the culture vessel, as desired for the application of the apparatus (Paragraph [0078]). 
Moreover, Masini does not teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a magnetic field sensor, which is separated from said elastic element by a separating wall or by a space for providing a separating wall in between (Paragraph [0013]), said magnetic field sensor being adapted to detect a change of magnetic field attributable to a corresponding movement of said magnetic element upon deflection of said elastic element (Paragraph [0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]). 
Regarding claim 2, Masini teaches the system as previously described, wherein said elastic element (150) is exposed to the environment inside said culture chamber (140) (Fig. 8; Paragraph [0078]). Masini does not teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) wherein said magnetic field sensor is separated from the environment inside said culture chamber (Paragraph [0013]). It would have been 
Regarding claim 3, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) wherein said magnetic field sensor is mounted or suitable for mounting outside said culture chamber (Paragraph [0013]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]). 
Regarding claim 4, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a magnetic field sensor, wherein said magnetic field sensor is suitable for measuring a magnetic field component in a direction perpendicular and/or in a direction parallel to the direction of motion of said magnetic element upon deflection of said elastic element (Fig. 1; Paragraph [0013]; Paragraph [0030]; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]).
Regarding claim 5, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) wherein said magnetic field sensor is suitable for measuring at least two, 
Regarding claim 6, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) further comprising a logic element suitable for translating a measurement result of said magnetic field sensor into a parameter representing at least one of the deflection of said elastic element or a force applied to or generated by said cell or tissue culture (Claim 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]).
Regarding claim 7, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) wherein said measurement result to be translated by a said logic element represents at least two linearly independent magnetic field components (Claim 1; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]).
	Regarding claim 8, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device 
	Regarding claim 9, Masini teaches the system as previously described, but fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) wherein said elastic element comprises a rod or beam, and wherein said deflection amounts to a bending of said rod or beam  (Paragraph [0013]; Paragraph [0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]).
	Regarding claim 12, Masini teaches the system as previously described, wherein the system comprises a set of elastic elements with different spring constants to choose from, or an elastic element with an adjustable spring constant (Paragraph [0080]: Masini does not explicitly disclose the spring constants of the different materials, but one having ordinary skill in the art would recognize that these materials will have different spring constants, and the user can select the material best suited to their needs). Moreover, Masini does not explicitly disclose the presence of multiple elastic elements to choose from. However, one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to provide multiple elastic elements with different material properties to allow the user to adjust the force as desired. 
Regarding claim 13, Masini teaches the system as previously described, wherein the magnetic element (124) is arranged on scaffold (128) such that a dipole moment of said magnetic element is 
Moreover, one having ordinary skill in the art would understand that the dipole moment relates specifically to the magnetic field strength and orientation, and such that, the impact of the moment on the cell or tissue culture is directly impacted by its orientation. As such, the orientation of the magnetic dipole moment proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the orientation of the magnetic dipole moment to optimize the impact of the magnetic field on the cell or tissue culture. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 14, Masini teaches the system as previously described, further comprising a culture chamber (140), wherein in said culture chamber (140), the elastic element (150) is mounted, or an adapter is provided for mounting said elastic element (150) in the culture chamber (140) in a predetermined position (Fig. 8; Paragraph [0078]). Masini does not teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a magnetic field sensor that can be mounted outside of a container in a predetermined position (Paragraph [0013]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field 
Regarding claim 15, Masini teaches the system as previously described, wherein said elastic element (150) is mounted inside said culture chamber (140). Masini fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a magnetic field sensor that is mounted outside a tube or chamber (Fig. 1; Paragraph [0013]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by Garshelis so that the effects of the magnetic element on the elastic element, and the cell culture in general, can be identified and quantified (Garshelis, Paragraph [0013]). 
Neither Masini nor Garshelis explicitly teaches that the magnetic field sensor is positioned at most 1 cm from the magnetic element. However, one having ordinary skill in the art would understand that the ability to detect the magnetic field strength will decrease as the distance between the magnetic element and the magnetic field sensor increases. As such, the distance between the magnetic element and the magnetic field sensor proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this distance to ensure that the magnetic field signals are transmitted and received, so the system can function properly. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 17, Masini teaches the system as previously described, further comprising a first holding element (142), said first holding element comprising a holding section (148) for holding said cell 
Regarding claim 18, Masini teaches the system as previously described, further comprising a drive mechanism (154) for applying a force to said cell or tissue culture (Fig. 8; Paragraph [0078]).
Regarding claim 19, Masini teaches the system as previously described, further comprising a second holding element (144), said second holding element (144) comprising a holding section (148) for holding said cell or tissue culture, and a coupling section (152) for coupling with said drive mechanism (154) (Fig. 8; Paragraph [0078]).
Regarding claim 20, Masini teaches the system as previously described, wherein said holding section (148) of said first (142) and/or second holding element (144) comprises a clamping device for clamping said cell or tissue culture (Paragraph [0079]), a holder that is attached with or suitable for attaching with adhesive to native or artificially generated tissues or a fixation to be integrally cast with a cell/matrix mixture (Fig. 8; Paragraph [0078]; Paragraph [0079]).
Regarding claim 21, Masini teaches the system as previously described, further comprising a control unit (50) comprising one or both or an integrated circuit and a microprocessor connected with said drive mechanism (154) to control the force applied to said cell or tissue culture (Fig, 2; Fig. 4; Paragraph [0036]; Paragraph [0067]). Masini fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a processor being connected to receive signals representing magnetic field information obtained by the magnetic field sensor, and is capable of controlling the force applied in at least in part in response to said signal representing magnetic field information (Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include to control unit capable of transmitting and receiving information from the magnetic field sensor to control the drive mechanism, as suggested by 
Regarding claim 23, Masini teaches a method of determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber (140), comprising:
Providing said culture chamber (Fig. 4); coupling an elastic element (150) mounted in said culture chamber (140) with said cell or tissue culture such that a force applied to or generated by said cell or tissue culture leads to a deflection of said elastic element (150) against a restoring force thereof, said elastic element (150) forming or comprising a magnetic element arranged such as to be moved upon deflection of said elastic element (150) (Fig. 8; Paragraph [0078; Paragraph [0080]). 
Masini fails to teach an embodiment wherein the elastic element (150) and the magnetic element (124) are represented together. However, the purpose of the elastic element (150) is to enclose the culture medium into a specified area of the culture vessel (Fig. 8; Paragraph [0078)]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this element in the embodiment including the magnetic element (124) to restrict the culture medium to a specific area of the culture vessel, as desired for the application of the apparatus (Paragraph [0078]). 
Masini fails to teach an embodiment comprising a magnetic field sensor. Garshelis, however, teaches a magnetoelastic device for sensing force (Abstract) comprising a magnetic field sensor capable of detecting a change of magnetic field attributable to a corresponding movement of said magnetic element upon deflection of said elastic element, wherein said magnetic field sensor is separated from said elastic element by a separating wall (Paragraph [0013]; Paragraph [0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the magnetic field sensor taught by . 
Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masini and Garshelis, further in view of Watanabe (US 9,005,958 B2).
Regarding claim 10, Masini teaches the system as previously described, comprising a scaffold (128) for cell or tissue growth within a culture vessel (120), said scaffold (128) comprising a free end (attached to magnet 124) and a fixed end (attached to 126), wherein the fixed end is opposite the free end, and the magnetic element (124) is arranged closer to the free end than the fixed end. Masini fails to teach an embodiment where the above is true for the previously defined elastic element (150). Watanabe, however, teaches a cultivation apparatus (Abstract) comprising a lever (70) that has a fixed end mounted or adapted for mounting on the culture chamber (10) and a free end opposite the fixed end (Fig. 1; Fig. 6; Col. 6, lines 46-63). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the configuration of the rod or beam of the elastic element taught by Watanabe to allow for the rod or beam to move or displace as desired (Watanabe, Col. 6, lines 46-56). 
Regarding claim 11, Masini teaches the system as previously described, but fails to teach an embodiment wherein the rod or beam of the elastic element is made of stainless steel. Watanabe, however, teaches a cultivation apparatus (Abstract) comprising a lever (70) that can be made from stainless or solid plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the lever made from the materials specified by Watanabe, as they have desirable properties such as stability, workability, and the ability to be sterilized (Watanabe, Col. 8, lines 60-67; Col. 9, lines 1-18). 
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Masini and Garshelis, further in view of Wolf et al. (US 6,673,597 B2), herein referred to as Wolf.
Regarding claim 22, Masini teaches the system as previously described, but fails to teach an embodiment comprising electrodes. Wolf, however, teaches a system for growing biological cells comprising a culture vessel, an electrode, and an electrical circuit connected to said electrode for passing a time-varying electrical current through said electrode for generating a time-varying electromagnet field within the cell culture medium within the chamber (Claim 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Masini to include the electrodes taught by Wolf to promote cell growth and regeneration (Wolf, Abstract; Col. 1, lines 20-25; Col. 3, lines 33-47).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tuszynski et al. (US 2005/0249667 A1), teaches a process for treating a biological organism using electromagnetic stimulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799